Case 1:20-bk-11099-MT        Doc 18 Filed 09/23/20 Entered 09/23/20 16:23:06                Desc
                              Main Document    Page 1 of 4


  1 EDDIE R. JIMENEZ (SBN 231239)
    ejimenez@aldridgepite.com
  2 JILLIAN A. BENBOW (SBN 246822)
    jbenbow@aldridgepite.com
  3 ALDRIDGE PITE, LLP
    4375 Jutland Drive, Suite 200
  4 P.O. Box 17933
    San Diego, CA 92177-0933
  5 Telephone: (858) 750-7600
    Facsimile: (619) 590-1385
  6
    Attorneys for Creditor JPMORGAN CHASE BANK, N.A.
  7

  8                          UNITED STATES BANKRUPTCY COURT

  9                           CENTRAL DISTRICT OF CALIFORNIA

 10 In re:                                            Case No. 1:20-bk-11099-MT

 11 ARTHUR MARTIRYAN,                                 Chapter 7
 12
                         Debtor.                      STIPULATION EXTENDING TIME TO
 13                                                   OBJECT TO DISCHARGE

 14

 15

 16

 17

 18          This Stipulation is entered into by and between Creditor JPMorgan Chase Bank, N.A.
 19   (“Chase”), by and through its attorneys of record, and Arthur Martiryan (“Debtor”).
 20                                              RECITALS
 21          On June 22, 2020, Debtor filed the instant voluntary petition under Chapter 7 of the
 22   Bankruptcy Code in the Central District of California and was assigned bankruptcy case number
 23   1:20-bk-11099-MT (the “Bankruptcy Case”). (Dkt. No. 1).
 24          On June 22, 2020, the Court entered Official Form 309(A) providing creditors with
 25   notice of the deadline to object to discharge or to challenge whether certain debts are
 26   dischargeable. (Dkt No. 2).
 27          The section 341(a) meeting of creditors was originally set for July 31, 2020, but was
 28   continued to September 4, 2020 and continued again to October 2, 2020. (Dkt. Nos. 2, 9, 15.)
                                                       -1-                         CASE NO. 9:19-BK-10031-DS
                      STIPULATION EXTENDING TIME TO OBJECT TO DISCHARGE
Case 1:20-bk-11099-MT        Doc 18 Filed 09/23/20 Entered 09/23/20 16:23:06                  Desc
                              Main Document    Page 2 of 4


  1          In a Chapter 7 Case, a complaint or a motion filed under §727(a)(8) or (a)(9) of the

  2   Bankruptcy Code, objecting to the Debtors’ discharge must be filed no later than sixty (60) days

  3   after the first date set for the meeting of creditors under §341(a). Fed. R. Bankr. P. 4004(a) Pursuant

  4   to Rule 4004(b), a party in interest may request an extension of the deadline for cause.

  5          Chase seeks information and documentation as to Debtor’s property and the loan made to

  6   Debtor by Chase.

  7          On September 2, 2020, the Court entered an Order Authorizing Examination of Debtor

  8   Arthur Martiryan and Production of Documents Pursuant to Fed. R. Bankr. P. 2004 ordering

  9   Debtor to appear for examination on September 24, 2020. (Dkt. No. 13.)

 10          Debtor requested a continuance of the Rule 2004 examination to allow Debtor to produce

 11   the necessary documents and arrange for virtual appearances.

 12          Based on the foregoing recitals, the parties believe cause exists to extend the deadline to

 13   object to Debtor’s discharge. The Debtor have consented to an additional forty-five (45) day

 14   extension of the deadline imposed by Rule 4004(a) to allow Chase to investigate and proceed with

 15   a Rule 2004 Examination.

 16   THE PARTIES STIPULATE AS FOLLOWS:

 17          1.              The deadline for Chase to file a complaint or motion under Bankruptcy

 18                          Rule 4004(a) objecting to the Debtors’ discharge is extended from

 19                          September 29, 2020 to November 13, 2020.

 20          2.              The parties may file a motion and/or subsequent stipulation requesting an

 21                          extension of the above deadline for cause.

 22

 23   IT IS SO STIPULATED:

 24   Dated: September ___,
                        23 2020                      ALDRIDGE PITE, LLP

 25

 26
                                                     JILLIAN A. BENBOW
 27                                                  Attorneys for Creditor JPMORGAN CHASE
                                                     BANK, N.A.
 28
                                                     -2-                          CASE NO. 9:19-BK-10031-DS
                   STIPULATION EXTENDING TIME TO OBJECT TO DISCHARGE
Case 1:20-bk-11099-MT   Doc 18 Filed 09/23/20 Entered 09/23/20 16:23:06   Desc
                         Main Document    Page 3 of 4
        Case 1:20-bk-11099-MT                      Doc 18 Filed 09/23/20 Entered 09/23/20 16:23:06                                     Desc
                                                    Main Document    Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                             4375 Jutland Drive, Suite 200, P.O. Box 17933, San Diego, CA 92177-0933

A true and correct copy of the foregoing document entitled (specify): Stipulation Extending Time to Object to
Discharge will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 23, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       Shraddha Bharatia notices@becket-lee.com
       Avi Schild bk@atlasacq.com
       United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
       Diane C Weil (TR) dcweil@dcweillaw.com,
        DCWTrustee@dcweillaw.com,dweil@iq7technology.com,alopez@dcweillaw.com;ecf.alert+Weil@titlexi.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On September 23, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

       Arthur Martiryan, 8420 Amboy Ave., Sun Valley, CA 91352

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 9/23/2020                  Meliza Hernandez                                                    /s/ Meliza Hernandez
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
